El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En este caso se presentó una solicitud interesando la expe-dición de un auto de certiorari. De los hechos que dieron ori-*861gen a las cuestiones entre las partes, sólo es necesario men-cionar que el peticionario, American Trading Company, ha presentado demanda contra los apelados para reivindicar la propiedad y posesión de una parcela de terreno comprendida en la jurisdicción de la Corte de Distrito de Mayagiiez.
La peticionaria alegó en una declaración jurada que hizo, fundada en la información y creencia de su abogado, que la propiedad sufría y seguiría sufriendo un perjuicio muy grande con motivo de la negligencia del'apelado, por lo que solicitó que se hiciera el nombramiento de un síndico. La corte negó la moción y la peticionaria, alegando la imposibilidad en que se encontraba de interponer apelación; estableció el presente recurso de certiorari.
La negligencia y perjuicio, tanto actual como futuro, se negó bajo juramento por el apelado.
Y en estas condiciones, y siendo un affidavit en contra del otro, esta corte no intervendrá con la discreción de la corte sentenciadora, aun cuando la cuestión pudiera ser revisada por nosotros directamente. Por tanto, el certiorari tendrá que ,ser denegado aun cuando sea por sus méritos.
El peticionario insiste en que la corte inferior fundó su sentencia en el hecho de que el soheiiante no estaba compren-dido en ninguna de las disposiciones del artículo 182 del Có-digo de Enjuiciamiento Civil.
La corte, sin embargo, al negar la orden citó jurispruden-cia en el sentido de que a falta de fraude u otro fundamento por el que pueda solicitarse un remedio en equidad, no se nombrará un síndico si solamente se trata de una cuestión que afecta al título y posesión 'de una propiedad.
Por consiguiente, es evidente que la corte negó la solicitud por considerar que no se le había presentado ningún caso en equidad. El ejercicio de su discreción por parte de la corte al negar -una solicitud en que se solicita el nombramiento de un síndico, no constituye un error de procedimiento, si es que lo hubiera.
*862Por lo tanto, el auto de certiorari no precede, y debe ser anulado.

Sin lugar la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.